                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


UNITED STATES OF AMERICA,

              Plaintiff,
                                                    PRELIMINARY ORDER
       vs.                                            OF FORFEITURE

JENNIFER LYNN FOLEY,

              Defendant.


      Before the Court is the United States' Unopposed Motion for Preliminary

Order of Forfeiture. (Doc. 22.) On June 16, 2019, Defendant Jennifer Lynn Foley

entered a plea of guilty to Counts II and III of the Indictment. She also admitted

the forfeiture allegation. Foley's plea and the plea agreement provide a factual

basis and cause to issue a forfeiture order under 21 U.S.C. § 853(a)(l), (2) and 18

U.S.C. § 924(d). Accordingly,

      IT IS ORDERED that the motion (Doc. 22) is GRANTED. Jennifer Lynn

Foley's interest in any property constituting and derived from any proceeds

obtained, directly and indirectly, as a result of the violation in Counts II and III of

the Indictment, and any property used and intended to be used, in any manner and


                                           1
part, to commit, and facilitate the commission of such violation, is forfeited to the

United States in accordance with 21 U.S.C. § 853(a)(l), (2) and 18 U .S.C.

§ 924(d). That property consists specifically of the following items:

      •   $14,595 in United States currency;

      •   Smith and Wesson Body Guard .380 caliber pistol, SIN KBC5741, with

          magazine and nylon holster; and

      •   6 rounds of .3 80 ammunition.

The United States Department Marshal's Service and/or the Drug Enforcement

Administration and the United States Department of Homeland Security, or its

designated sub-custodian, is directed to seize the property subject to forfeiture and

further to make a return as provided by law.

      IT IS FURTHER ORDERED that the United States shall provide written

notice to all third parties asserting a legal interest in any of the above-described

property and shall post on an official government internet site

(www.forfeiture.gov) for at least 30 consecutive days as required by Rule

G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions, notice of the Court's Preliminary Order and the United

States' intent to dispose of the property in such manner as the Attorney General of

the United States may direct, pursuant to 21 U.S.C. § 853(n)(l), and to make its

return to this Court that such action has been completed.

                                           2
      Upon adjudication of all third-party interests, if any, the Court will enter a

Final Order of Forfeiture pursuant to 21 U.S.C. § 853(n)(7) and Fed. R. Crim. P.

32.2, in which all interests will be addressed.

      DATED this fl, 7~ay of June, 2019.




                                           3
